Citation Nr: 1621074	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for postoperative total right knee replacement.

2.  Entitlement to a temporary 100 percent evaluation due to convalescence for a right knee replacement from September 1, 2010 to October 5, 2011 and from December 1, 2012.

3.  Entitlement to a disability evaluation in excess of 30 percent for total left knee replacement.

4.  Entitlement to an initial compensable disability evaluation for left hip strain prior to May 17, 2012, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable evaluation for right hip strain prior to May 17, 2012, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable evaluation for right hip strain limitation of flexion.

7.  Entitlement to an initial compensable evaluation for right hip strain, limitation of extension.

8.  Entitlement to an initial compensable evaluation for left hip strain, limitation of flexion.

9.  Entitlement to an initial compensable evaluation for left hip strain, limitation of extension.

10.  Entitlement to an initial compensable evaluation for scars, post-surgical, left knee.

11.  Entitlement to an initial compensable evaluation for scars, post-surgical, right knee.

12.  Entitlement to individual unemployability prior to July 10, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an August 2007 rating decision, the RO denied entitlement to a disability rating in excess of 30 percent for the left knee, and denied entitlement to service connection for a left hip disability.  In a September 2008 decision, the RO granted a temporary total evaluation from August 5, 2008, and assigned a 30 percent disability rating from October 1, 2009 for a left knee total replacement.  In a January 2010 decision, the RO granted a temporary total evaluation from July 15, 2009, and assigned a 30 percent disability rating from September 1, 2010 for a right knee replacement.  The decision also granted separate disability ratings for left knee and right knee post-surgical scars and assigned noncompensable evaluations.  In an April 2011 decision, the RO continued 30 percent disability ratings for the right and left knees and noncompensable evaluations for post-surgical scars of the right and left knees, and granted separate noncompensable disability ratings for right and left hip strains.  The decision also denied entitlement to unemployability and denied an extension of a temporary total evaluation due to convalescence for the right knee.  An October 2011 rating decision granted a temporary total evaluation for convalescence from October 5, 2011 and assigned a 30 percent disability rating thereafter for the right knee.  A January 2015 RO decision denied entitlement to TDIU, denied increased ratings for the right and left knees, denied an extension of temporary total evaluation due to convalescence, denied an increased rating for post-surgical scars, and granted increased 10 percent evaluations for right and left hip strain effective May 17, 2012.  A September 2015 decision granted separate noncompensable evaluations for left hip and right hip limitation of extension and limited of flexion effective July 10, 2015.  The decision also denied entitlement to increased ratings for right and left knee replacements, right and left hip strains, and right and left knee post-surgical scars.  The decision granted entitlement to TDIU effective July 10, 2015.  

The Veteran requested and then cancelled a Board Central Office hearing. 

In March 2016, VA received a written waiver of AOJ consideration of evidence in the first instance.
The Board notes that during the course of this appeal, the Veteran asserted that she was unemployable, in part, due to the service-connected right and left knee disabilities.  The Veteran submitted VA Form 21-4192 in November 2010, January and February 2011, December 2011, December 2012, February 2013, and July 2015.  The RO denied the claim in April 2011 and January 2015 rating decisions finding that the evidence showed the Veteran was not unemployable.  Although the Veteran did not disagree with those determinations, the Court of Appeals for Veterans Claims has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In a September 2015 decision, the RO granted entitlement to TDIU and assigned an effective date of July 10, 2015.  Nonetheless, the issue of entitlement to TDIU prior to July 10, 2015 remains on appeal.  

The issue of entitlement to TDIU prior to July 10, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent surgery for her service-connected right knee sprain in July 2009; but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after September 1, 2010.

2.  The Veteran underwent surgery for her service-connected right knee sprain in October 2011; but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after December 1, 2012.

3.  The Veteran's right knee disability has consistently been manifested by residuals of a total knee replacement, to include chronic knee pain, stiffness, locking and swelling, and limited flexion no worse than 105 degrees

4.  The Board finds the Veteran's left knee disability has been shown to be manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  

5.  The Veteran's right and left knee surgical scars are manifested by multiple well-healed linear scars which were not deep, adherent to the underlying tissue, unstable, tender or painful, and the scars do not cause any functional limitation.

6.  Prior to September 22, 2011, the Veteran's left and right hip disabilities, were manifested by painful motion, stiffness, tenderness and noncompensable limitation of motion without evidence of degenerative joint disease.

7.  Starting September 22, 2011, the Veteran's left and right hip disabilities, were manifested by a diagnosis of mild degenerative joint disease.

8.  Starting September 10, 2015, the Veteran's right and left hip disabilities are manifested by painful motion, and abduction limited so that she cannot cross her legs.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extension of a temporary total evaluation for convalescence beyond September 1, 2010 have not been met.  38 C.F.R. § 4.30.

2.  The criteria for entitlement to an extension of a temporary total evaluation for convalescence beyond December 1, 2012 have not been met.  38 C.F.R. § 4.30.

3.  The criteria for a 60 percent rating for Veteran's status post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2015).

4.  The criteria for a disability rating in excess of 30 percent for status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2015).

5.  The criteria for an initial compensable evaluation for left knee surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7805 (2015).

6.  The criteria for an initial compensable evaluation for right knee surgical scars have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7805 (2015).

7.  The criteria for an initial compensable evaluation for a right hip strain prior to September 22, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024 (2015).

8.  The criteria for a 10 percent evaluation for a right hip degenerative joint disease from September 22, 2011 to May 17, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2015).

9.  The criteria for a disability rating in excess of 10 percent for a right hip degenerative joint disease starting May 17, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2015).

10.  The criteria for an initial compensable evaluation for a left hip degenerative joint disease prior to September 22, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5253 (2015).

11.  The criteria for an initial 10 percent evaluation for a left hip degenerative joint disease from September 22, 2011 to May 17, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2015).

12.  The criteria for a disability rating in excess of 10 percent for a left hip degenerative joint disease starting May 17, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5253 (2015).

13.  The criteria for an initial compensable evaluation for a right hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2015).

14.  The criteria for an initial compensable evaluation for a left hip limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The duty to notify for the issues in this case was satisfied by a letter sent to the Veteran dated in May 2007, September 2008, August 2009, November 2009, September 2010, and January 2011.  Moreover, the increased rating issues were last adjudicated by the RO in a January 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and VA examinations.  For her part, the Veteran has submitted personal statements, and argument from her representative.  

VA examinations rating the severity of the Veteran's service-connected disabilities were provided in June 2007, November 2009, March 2011, and September 2015.  These examinations are adequate as they were conducted upon a review of the claims file, included thorough examinations, and address the Veteran's symptoms as they relate to the relevant diagnostic codes.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that the current rating may be incorrect or that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  

The Board again notes that in March 2016 the Veteran's representative waived the right to initial consideration by the AOJ of recently submitted evidence.  The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.


II.  Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case' and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

III.  Analysis

	A.  Factual Background

In a May 2007 letter, the Veteran reported that her last evaluation was in 1995 and that she has not had any physical since that time.  She also reported she has not been to a doctor regularly.  She stated her left hip has grown painful and she was used to the limp and pain.  She reported she continues to "favor" her left knee as it will sometimes slip and feel unconnected.  As for her hip, her left hip bothers her 6 days of the week and it is bothersome and painful to walk, raise, sit, navigate stairs, and get into and out of a vehicle or chair.  

During a June 2007 VA examination, the Veteran complained of left knee aching pain and a dull throb with popping.  She reported her left knee gives way every 6 weeks.  She reported physical therapy in the past as well as a brace that has helped.  She also complained of left hip dull aching pain several years ago.  She denied trauma but reported a gradual progression over time.  She indicated she can stand more than one hour but less than three hours.  She also can walk more than one quarter of a mile, but less than one mile.  Her joint symptoms included giving way, pain, stiffness, weakness, and swelling.  She denied instability, episodes of dislocation or locking, and effusion.  The examiner noted she had an antalgic gait.  Range of motion testing showed left knee flexion to 140 degrees and extension to zero degrees.  There was no additional loss of range of motion on repetitive use testing.  Upon physical examination of the left hip, range of motion included flexion to 140 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees; all without loss of motion on repetitive use.  There was no evidence of ankylosis.  The examiner noted crepitus and grinding of the left knee, with several well-healed scars.  There was no evidence of instability or patellar abnormality.  The examiner noted diagnoses of left knee degenerative joint disease (DJD) with mild effects on anything that involves getting up or sitting down, as well as interrupted sleep.  She reported she was a child youth care worker and she is able to sit and stand as she needs to.  She denied missing any work with this job.  In an addendum opinion, the examiner noted that although the Veteran reported a history of pain in her left hip, there was no evidence of pain on examination; therefore, the diagnosis was normal hip. 

In an August 2008 statement, the Veteran's representative indicated that the Veteran underwent a total knee replacement on her left knee in August 2008. 

In a September 2008 decision, the RO granted a temporary total evaluation from August 5, 2008, and assigned a 30 percent disability rating from October 1, 2009 for a left knee total replacement.  

In a July 2009 statement, the Veteran's representative indicated that the Veteran underwent a total knee replacement on her left knee in July 2009.

In a November 2009 fee-based examination, the examiner noted the Veteran had scars precisely located over the right and left knees due to total knee replacements.  The right knee scar was linear measuring 17cm by .2cm.  The left knee scar was linear and measured 15 cm by .2 cm.  Neither scar was painful on examination nor did neither scar limit the motion of the knees.  There was no skin breakdown and no underlying tissue damage of either scar.  The examiner indicated the Veteran walked with an antalgic gait.  Examination of the left knee revealed no locking pain, genu recurvatum, or crepitus.  There was no ankylosis.  Range of motion testing showed flexion to 100 degrees and extension to zero degrees.  There was no additional limitation on repetitive testing.  On the left, the joint function is additionally limited after repetitive use by pain.  The joint function on the left was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  The Veteran was unable to perform the stability tests for the left knee because there has been a total knee replacement.  The effect of the condition on the Veteran's daily activity is light duty with limitation of no twisting at the knee, and no heavy carrying over 35 pounds. 

In a January 2010 decision, the RO granted a temporary total evaluation from July 15, 2009, and assigned a 30 percent disability rating from September 1, 2010 for a right knee replacement.  The decision also granted separate disability ratings for left knee and right knee post-surgical scars and assigned noncompensable evaluations.  

In an August 2009 VA orthopedic surgery note, the Veteran reported she finished her course of physical therapy and she had no complaints.  She stated she was very happy with the result and was eager to get back to hiking this fall.  Examination of her right knee showed a well-healed incision.  There was no erythema and no signs of infection.  She was stable throughout range of motion and her range of motion was from zero to 125 degrees. 

In an April 2010 VA progress note, the Veteran reported she was worried about fullness in her right knee and had some concerns about alignment and range of motion.  She was noted to have a slight degree of valgus alignment of the right compared to the left.  Her range of motion of the right knee was from zero to 130 degrees.  She did have effusion in her knee with good stability.  
	
In a September 2010 statement, the Veteran asserted that her right knee replacement did not alleviate her symptoms.  She asserted that her knee still swells and aches constantly.  She stated she is unable to walk or stand any longer than 10 to 15 minutes and unable to use her nursing certification as her is unable to do the lifting involved.  She complained her discomfort that wakes her at night.  

In a November 2010 statement, the Veteran reported that her medical treatment and surgeries have been with the VAMC in Ashville.  She stated that her situation is no better than it was last year.  She complained of constant pain, and that she is unable to walk without pain, climb steps, sit or stand from any chair, toilet, or vehicle, or even sleep through the night.  She complained that her knee feels bulky and thick, stays swollen and hurts all of the time.  She asserted she is unable to work, and unable to do anything with her certified nursing assistant (CNA) training or associates degree in recreation.  She stated her physical and social activities are "long gone."  The Veteran also complained that her hips have sporadic sharp pain due to her gait.  

The Veteran filed a claim for unemployability in November 2010, December 2012, and January 2013.  She asserted she became too disabled to work in July 2009, when she had her total right knee replacement.  She reported four years of college and CNA certification.  

During a March 2011 fee-based examination, the Veteran reported the scar on her right knee is stiff and has a stinging sensation.  She reported the scar on her left knee was not painful, but that it will twinge, with a deep stinging sensation.  She denied any functional impairment due to the scar.  Upon examination, the examiner noted a right knee scar due to total knee replacement that is linear and measured 20cm by .2 cm.  The left knee scar due to total knee replacement measured 15 cm by .2 cm.  The examiner noted additional left knees scars that are 13.1 by .2cm, 11cm by .3cm, and 4cm by .6 cm.  The scars were not painful on examination and showed no skin breakdown.  The scars were described as superficial with no underlying tissue damage.  The scars were noted not to limit the Veteran's motion.  

For her knee disabilities, she reported lack of endurance, fatigability, tenderness, and pain.  She indicated she does not experience weakness, stiffness, swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran complained of flare-ups as often as once per day and each time lasts for 24 hours.  The flare-ups were precipitated by physical activity.  The flare-ups occur and are alleviated spontaneously.  She also reported they are alleviated by rest.  During the flare-ups she experiences functional impairment which is described as duration and endurance.  She reported difficulty with standing and walking.  The Veteran described standing and walking limited to 10 to 15 minutes.  She stated she is not receiving any treatment for her condition.  The Veteran reported having surgeries for a total knee replacement in 2008.  She described the residuals of restricted activity and painful motion.  She stated her condition in the past 12 months has not resulted in any incapacitation.  The Veteran asserted her disabilities hamper her ability to do everyday activities.  Upon physical examination, the examiner noted normal posture with an antalgic gait due to right knee pain.  Right knee flexion was measured to 80 degrees with pain at 60 degrees, and full extension to zero degrees.  Left knee flexion was measured to 120 degrees with pain at 120 degrees, and full extension to zero degrees.  All testing showed no additional limitation of motion upon repetitive testing.  On both sides, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits for both knees.  The examiner noted mild subluxation of prosthetic device in both knees with mild pain on range of motion in the right knee. 

For her left and right hips, she complained of lack of endurance, fatigability, pain and dislocation.  She denied weakness, stiffness, swelling, heat, redness, giving way, locking, deformity, tenderness, drainage, effusion and subluxation.  She reported flare-ups as often as 3 times per week, each lasting for one hour.  She stated the flare-ups are precipitated by physical activities and alleviated by rest.  During a flare-up, she has decreased speed and increased pain.  She reported difficulty with standing and walking.  Upon physical examination, there was no tenderness with range of motion but there was tenderness in the hips when she had to bare weight on one leg.  This activity produced direct hip pain.  The hips showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation.  Range of motion testing for both hips was noted as within normal limits without additional degrees of limitation on repetitive motion.  Neither hip was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray testing of the hips was normal. 

In an April 2011 VA progress note, the Veteran complained of sudden pain in her right knee following buckling sensation as she pivoted while working in her kitchen.  She reported an audible popping sound.  She stated that she has decreased range of motion.  She admitted that she had has problems with pain and swelling of this knee ever since surgery in 2009.

During a May 2011 follow-up, the Veteran reported that her right knee has been hurting ever since 2 weeks from the surgery.  She was noted to ambulate with 2 crutches.  She stated that she continues to have intermittent pain and swelling in the right knee, and it has never actually gotten better since that time.  She denied any specific instability.  She reported occasional swelling at the end of the day.  She stated it is limiting her quality of life.  On inspection of the right knee, the examiner noted the surgical wound is well-healed.  There was no evidence of any effusion, erythema, or warmth to touch.  She did have medial and lateral joint line tenderness to palpation.  She had extension to 110 degrees of knee flexion with pain at terminal extension and terminal flexion.  On stability assessment, the knee was stable on varus and valgus stress testing at full extension; however, she did have mild laxity at 60 degrees and 90 degrees of flexion with pain in the sagittal plane. 

In a June 2011 VA progress note, the Veteran was evaluated for a total knee arthroplasty revision.  She stated the pain has been significantly disruptive to her quality of life.  She underwent a bone scan which showed no evidence of osteomyelitis and unlikely loosening.  She also had inflammatory/infection labs which were normal.  Her primary complaint was pain on the medial and lateral sides of the knee as well as an overall sensation of laxity.  Upon physical examination, the right knee showed range of motion from zero to 120 degrees.  With the knee in full extension, she had mild laxity to varus and valgus stress.  With the knee in 30 degree flexion, the Veteran had significant laxity with vargus and valgus stress.  There was no significant knee effusion or warmth.  

A September 2011 VA examination report showed mild degenerative changes of the hip joints. 

In October 2011, the Veteran underwent debridement of the right knee, poly exchange, and multiple biopsies.  No infection was found.  The prosthesis was not found to be loose.

In an October 2011 post-surgical follow-up, the examiner noted she had a significant effusion, but this is anticipated after knee surgery.  The Veteran was recommended to continue weightbearing as tolerated and work hard with physical therapy.  

In a November 2011 VA physical therapy note, the examiner noted a mobile scar, almost fully healed without signs of infection.  There was slight increased warmth and effusion remaining, just superiorly and laterally to patellar base.

In a March 2012 VA progress note, the examiner indicated the Veteran continued to do well with her right knee which required a revision and she was doing nicely with good stability and essentially a full range of motion in extension and flexes back to 120 degrees.  She had some tenderness over the medial side of the joint but she is doing quite well and she is no longer as loose in flexion as she was before surgery.  She reported her left knee was also giving her some trouble and she has multiple scars in that area.

In January 2013 statements, the Veteran asserted that her left and right knees had worsened.  She reported she has constant swelling, weakness, and pain.  She reported an inability to stand, sit, pivot, lift more than 5 to 10 pounds, and squat.  She also reported extreme difficulty with getting off the toilet, out of the car, walking, stairs, bending, and shopping.  

In additional January 2013 statements, the Veteran asserted that her left and right hip strains have worsened.  She reported pain and that her hip dislocates numerous times per day when she stands up or sits down.  She reported the pain is extreme.  She stated she has to stop and lean on anything to move her left leg until the left hip relocates.  She also reported her right hips wakes her during sleep is she moves. 

In statements dated in January 2013, the Veteran asserted that unemployability is warranted for the time period between her July 2009 surgery and the October 2011 surgery.  She asserted that at this time, she asserted she was unable to maintain employment due to instability, pain, and immobility.  

The Veteran was evaluated by a VA orthopedic surgeon in July 2013.  At that time, the Veteran reported she is having trouble with the right knee.  She stated it feels like it is swollen and it gives much pain.  However, the examiner noted, she is now working.  X-ray films were perfect and did not show any abnormality.  She still had a lag on extension on the right knee about 5 or 10 degrees.  The examiner noted that all things considered, she is functional and doing well.

During a December 2013 VA women's health annual examination, the Veteran reported bilateral aching knee pain for years.  Severity varies from mild to moderate.  She also reported she was working part time as a substance abuse counselor.  Upon physical examination, the examiner noted normal gait and station.  The knees were without visible or palpable abnormality other than well-healed surgical scars and creaking early on extension.  Range of motion was noted as full. 

In a July 2014 note, the Veteran's VA surgeon stated that the Veteran has done worse since her surgeries but she still has pain in her right knee, and she said she is now having pain in both her hips.  She reported a difficult time getting up.  She complained she cannot bend over or stand up.  Examination of her right knee revealed extension to 5 degrees, and flexion to 110 degrees.  The left knee showed flexion also to 110 degrees, but full extension.  Both hips had painful motion.  She reported her left hip will actually catch up sometimes and throw her.  

In an August 2014 VA progress note, the Veteran reported some ongoing generalized discomfort in both knees and a sense of instability in the right knee.  Radiographs of both knees were made and show the components in good position with no evidence of gross loosening.  Upon examination of the left knee, she had full extension with flexion to 110 degrees and no swelling or effusion.  Upon examination of the right knee, she showed extension to zero degrees with flexion to 110 degrees passively and extension to 5 degrees with flexion to 110 degrees actively.  She showed slow and guarded motion with complaints of discomfort throughout the arc of motion on the right.  She had mild medial, lateral, and AP laxity.  She also reported some hip pain which is mainly trochanteric.  Her hip had good range of motion with mild pain on rotation.  Radiographs were normal.  

During an October 2014 follow-up, the surgeon noted that the Veteran continues to have pain in both of her knees to the level of between 5 and 6 and she has a difficult time going up and down stairs, caring for herself, and generally has a difficult time getting around.  The surgeon noted that the Veteran asserted she is not able to hold down a routine job.  The Veteran complained her medications bother her stomach.  Upon examination her right knee revealed extension to 5 degrees and flexion to 105 degrees.  The left knee showed extension to zero degrees and flexion to 110 degrees.  She had moderate swelling and tenderness over the anterior and medial aspect of her knees, extending posteriorly.  Routine x-rays showed that the prostheses were well-seated, and there was no lysis in bone, tibia, or femur.  Although she reported pain in her hips, x-rays were essentially within normal limits.  The examiner noted that she has a difficult time walking and she does not really use an aid, but both knees are modestly clumsy when she walks and she has pain going up and down stairs.  

A January 2015 RO decision denied entitlement to TDIU, denied increased ratings for the right and left knees, denied an extension of temporary total evaluation due to convalescence, denied an increased rating for post-surgical scars, and granted increased 10 percent evaluations for right and left hip strain effective May 17, 2012.

During a September 2015 VA examination, the examiner noted a diagnosis of trochanteric pain symptoms and strain of the right and left hips.  The Veteran first noticed bilateral hip "aching" in 2007, which she attributes to her knee conditions.  It became increasingly more difficult to sit for longer periods of time, about 30 to 45 minutes.  Occasionally the left hip feels like, "it throws her."  She was seen by an orthopedist in August 2014 and was felt to have trochanteric bursitis at that time also.  The Veteran denied flare-ups of the hip or thigh.  She reported functional loss described as aching with motion.  Right and left hip range of motion showed flexion to 90 degrees, extension to 25 degrees, abduction to 40 degrees, and adduction to 25 degrees.  The examiner noted that adduction was limited such that the Veteran cannot cross her legs.  External rotation was noted to 50 degrees and internal rotation to 40 degrees.  The Veteran exhibited range motion pain with abduction.  There was some objective evidence of localized tenderness or pain on palpation of the joint at the trochanteric area.  Repetitive use testing on both hips did not show additional loss of function.  The examiner noted that she could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time as this was not witnessed.  Additional factors included interference with sitting.  Muscle strength was normal and there was no evidence of ankylosis.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  There was no evidence of arthritis.  The examiner noted that this condition may affect the length of time the Veteran can sit stationary and may require occasional standing.  The condition may also affect the Veteran with long term walking.  The examiner specified that the diagnosis of bilateral trochanteric bursitis is not related to the Veteran's service connected bilateral hip strain. 

During a September 2015 VA knee examination, the Veteran reported continued with pain in the left knee caused by standing too long (10-15 minutes), walking in the grocery store, sitting for up to 15 minutes - needing to stretch the knee.  She stated she awakens with the left knee throbbing.  She has worked as a substance abuse worker and finds it very difficult to walk the halls, the constant up and down.  She is unable to do yardwork, has difficulty carrying anything over 15 to 20 minutes.  She feels very insecure with using stairs.  The Veteran stated the right knee feels, "real thick."  She stated that it aches and hurts.  It feels like it's "just worn down."  She reported she has been unable to work full time since 2011.  The Veteran reported flare-ups with the weather and if she has been active during the day.  At these times she has a constant ache of 7 out of 10 and stairs, standing, sitting, and discomfort will bring her to tears.  

Upon physical examination of the right knee, flexion was noted to 110 degrees and extension to zero degrees.  Upon physical examination of the left knee, extension was to zero degrees and flexion to 115 degrees.  Pain noted on examination did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions of both knees without additional functional loss.  The examiner noted that she could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time as this was not witnessed.  As the Veteran was not actively experiencing a flare-up at the time of the examination, and the examination is being conducted within a limited time frame, the examiner indicated she was unable to determine if pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Owing to the same causes, the examiner also stated she was unable to describe any such additional limitation that might be due to pain, weakness, fatigability or incoordination that might occur.  The Veteran's knees were noted to disturb locomotion, interfere with sitting, and interfere with standing.  Muscle strength was normal and there was no ankylosis.  The examiner noted no history of subluxation, lateral instability, or effusion.  There was no evidence of right knee joint instability on testing.  There was evidence of 1+ posterior and medial instability upon testing the left knee.  There was a history of meniscus condition, but no current symptoms.  The examiner noted intermediate degrees of residual weakness, pain, or limitation of motion in the right knee.  She also noted meniscectomy in May 1992 with residuals signs of progressive degenerative changes.  There were no residuals noted of the total left knee replacement.  Residuals signs or symptoms due to meniscectomy, arthroscopic or other knee surgery were noted as progressive degenerative changes.  X-ray testing from August 2014 showed left and right total knee prostheses.  

Functional impact was described as sitting for more than 15-30 minutes without straightening her knees, difficulty with pain with sitting to standing, painful for walking greater than 15 to 30 minutes, and pain with maneuvering stairs.  Further, the examiner noted the Veteran's left knee condition can negatively affect the Veteran's ability to lift and carry heavy objects, kneel, crawl, crouch, walk for long distances, or use stairs.  The condition also had negative affects the Veteran's ability to sit for prolonged periods of time without getting up to walk around. 

The VA examiner also reported the Veteran has 7 scars which are not painful or unstable, or have a total area equal to or greater than 39 cm.  The scars were described as 12.2 cm by .3 cm on the anterior left knee, 14cm by .6 cm at the lateral left knee, 4.5 cm by .5 cm at the upper medical left knee, 4cm by .5 cm at the left lateral joint line, 4 cm by .7cm at the lower medial left knee, 18 cm by 2 cm at the anterior right knee, and multiple left arthroscopic scars medially and laterally.  

	B.  Extension of Temporary Total Rating

Under VA regulation, a temporary total disability rating will be assigned if treatment of a service-connected disability results in surgery necessitating:
(1) at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(1), (2), (3).

The Veteran underwent surgery for her right knee in July 2009 and October 2011.  There are assigned temporary total ratings from July 15, 2009 to September 1, 2010, and from October 5, 2011 to December 1, 2012.  The Veteran asserts that her temporary total rating should be extended beyond the September 2, 2010 and December 1, 2012 for her right knee replacements since she continued to have on-going pain and swelling.  

In an August 2009 post-surgical follow-up, the Veteran reported she was happy with the results of her surgery.  Examination showed the incision was well-healed and there was no erythema and no signs of infection.  Her knee was stable throughout range of motion.  A July 2010 VA bone scan showed possible loosening.  In an August 2010 VA progress note, the Veteran reported she was doing reasonably well and still has some aching of a chronic nature in her right knee and some periodic swelling, as well as some difficulty getting in and out of a vehicle.  In an April 2011 note, the Veteran appeared in the emergency room using crutches and favoring her right lower extremity.  She reported sudden pain with bucking sensation when she pivoted.  The examiner recommended ice and elevation and to continue to use crutches with partial weight bearing as long as knee is painful/swollen.

Here, there is no evidence of an incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  Even though in April 2011 the Veteran was recommended to use crutches, this was in response to further injury and not as directly related to the healing of the initial surgery in July 2009.  Thus, there is no factual basis for an extension of the temporary total rating beyond September 2, 2010.  38 C.F.R. § 4.30(a)(1), (2), (3).

For the period starting December 1, 2012, again there is no evidence of there is no evidence of an incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  In an October 2011 post-surgical follow-up, the examiner noted she had a significant effusion, but this is anticipated after knee surgery.  The Veteran was recommended to continue weightbearing as tolerated and work hard with physical therapy.  In a November 2011 VA physical therapy note, the examiner noted a mobile scar, almost fully healed without signs of infection.  There was slight increased warmth and effusion remaining, just superiorly and laterally to patellar base.

For the period starting December 1, 2012, there is no evidence of an incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  Thus, there is no factual basis for an extension of the temporary total rating beyond December 1, 2012.  38 C.F.R. § 4.30(a)(1), (2), (3).

	C.  Increased Ratings

Right and Left Knees

The Veteran's condition status-post right and left knee arthroplasties are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5055 for prosthetic replacement of knee joint assigns a 100 percent evaluation for one year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.

For reference, Diagnostic Code 5260 provides for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and 30 percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees.

Diagnostic Code 5256 provides rating criteria for ankylosis.  Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula based on nonunion or malunion of that joint.

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board finds the Veteran's right knee disability has consistently been manifested by residuals of a total knee replacement, to include chronic knee pain, stiffness, locking and swelling, and limited flexion no worse than 105 degrees.  The Veteran's range of motion during this time period is not compensable under Diagnostic Code 5260 or 5261.  Application of Diagnostic Code 5262 by analogy is not appropriate here because the Veteran's right knee disability does not include impairment of the tibia or fibula.  The Veteran has also had constant swelling, and pain, functional loss and impairment described as weakened movement and swelling, tenderness, frequent episodes of joint pain, and additional limitation of functional ability of the knee joint during flare-ups and repeated use.  Taking into account functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202 , the Board will resolve all reasonable doubt in favor of the Veteran.  While the Veteran does not have compensable limited motion or other objective evidence of significant residuals following the total knee replacement, the chronic residuals she does have more nearly approximate severe painful motion or weakness of the right knee.  Accordingly, a 60 percent rating, but no higher is warranted under Diagnostic Code 5055 for the right knee.  A 60 percent rating is the highest rating available for residuals following knee replacement under Diagnostic Code 5055 and contemplates all of the Veteran's right knee symptoms.

The Board finds the Veteran's left knee disability has been shown to be manifested by intermediate degrees of residual weakness, pain, or limitation of motion.  Diagnostic code 5055 for knee replacement provides that, in such a case, the rating is to be done by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  During the relevant period, the Veteran exhibited no ankylosis of the knee and no tibial or fibular impairment.  Her limitation of extension was to, at worst, 10 degrees and a 40 percent rating would require a limitation of extension to 30 degrees.  While the Veteran has complained of intermittent left knee pain during flare-up, there has been no specific complaints of severe left knee pain or other objective evidence of significant residuals following the total knee replacement.  Accordingly, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 5055 for the left knee.  

Scars

The Veteran requests a compensable rating for right and left knee scars.  These scars are associated with the Veteran's service-connected right and left total knee replacements.  The Veteran's right and left knee scars are evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, which evaluates scars and symptomatology that are not covered by diagnostic codes 7800 through 7804.  Diagnostic Code 7805 instructed that any disabling effect not considered in a rating provided under diagnostic codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.

Diagnostic Code 7804 does provide for ratings based on one or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Nevertheless, while the Veteran has referred to her scar as being painful repeated VA examination has not found objective evidence of a painful scar.  The symptomatology of the Veteran's right and left total knee replacements includes pain.  For this reason the Board finds the VA examiner's opinions on whether the scar is painful to be more probative as their medical training makes them better equipped to determine the etiology of any pain in the area of the knee scars.

Moreover, Diagnostic Code 7800 applies to scars of the head, face, or neck and Diagnostic Codes 7801 and 7802 apply to nonlinear scars.  The Veteran's scars are in the area of the right and left knee and are linear making these diagnostic codes inapplicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802.  Finally, a review of the record does not reveal other disabling effects due to the right and left knee scars; therefore, a rating is not warranted under another diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As such, a compensable rating is not warranted for the post-surgical right and left knee scars at any point during the appeals period.

Hips

The Veteran was initially assigned noncompensable evaluations for right and left hip strain under Diagnostic Code 5024 for tenosynovitis.  The ratings were increased to 10 percent effective May 17, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 2024 (2015).  Diagnostic Code 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

The Veteran also has assigned noncompensable evaluations for both the right and left hip limitation of flexion under Diagnostic Code 5252, and right and left hip limitation of extension under Diagnostic Code 5251. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees.

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees.

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 covers ankylosis of the hip.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent evaluation.  Unfavorable ankylosis, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent evaluation.

An 80 percent evaluation is assigned for a flail hip joint under Diagnostic Code 5254.

Diagnostic Code 5255 covers impairment of the femur.  Under Diagnostic Code 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; and slight knee or hip disability warrants a 10 percent rating.

In light of the evidence of record outlined above, the Board finds that initial 10 percent disability evaluations for the right and left hip disability is warranted from September 22, 2011 under Diagnostic Code 5003.  A September 2011 VA x-ray report included findings of mild degenerative changes of the hip joints.  Under Diagnostic Code 5003, X-ray evidence of involvement of 2 or more major joints warrants a 10 percent disability rating per joint.  Prior to that date, there was no x-ray evidence of a hip disability.  At no point during the appeal period has limitation of motion in extension or flexion even approached the findings required for a 10 percent evaluation under Diagnostic Codes 5251 and 5252.  Findings made upon a September 2015 VA examination revealed right and left hip flexion of 90 degrees and extension to 25 degrees with no objective evidence of pain and no additional limitation of motion on repetitive testing.  

As of September 2015, the Board finds the right and left hip disabilities to be more accurately rated under Diagnostic Code 5253.  During the September 2015 VA examination, the examiner noted that adduction was limited to 40 degrees, and that, as such, the Veteran cannot cross her legs.  Under Diagnostic Code 5253, limitation of adduction such that one cannot cross legs warrants a 10 percent disability rating.  As noted above, a higher 20 percent disability rating is only limited of adduction beyond 10 percent.  

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's right or left hip during any period on appeal.  The Veteran's bilateral hip condition has not manifested by malunion of the femur with slight knee or hip disability, the criteria required to establish a rating of 10 percent disabling pursuant to Diagnostic Code 5255, as there is no indication of malunion of the femur.  No flail joint was found at the Veteran's VA examinations, also rendering Diagnostic Code 5254 inapplicable.

While the Veteran has complained of intermittent hip pain during flare-up, there have been no specific complaints of limitation of motion consistent with the higher evaluation.  Accordingly, a disability rating in excess of 10 percent is not warranted for the left and right hips.  

      D.  Other Considerations

In coming to the above determinations, the Board has fully considered that when evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  In reviewing the above provided examinations, the Board finds that when read as a whole they provide an adequate basis on which to address functional impairment and the Board, as noted, resolved any reasonable doubt or ambiguity in the record in granting the partial benefits sought awarded in this decision.

The Board acknowledges the Veteran's assertion that she experiences chronic pain in her knees and hips.  The Veteran, as a lay person, is competent to provide such evidence of her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to her symptomatology credible, these statements together with the clinical findings of record do not provide a basis for the assignment of disability ratings in excess of those currently assigned.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's knee and hip disabilities (i.e., limited, painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The ratings assigned under the Diagnostic Codes 5024, 5251, 5252 for the hips contemplates painful motion.  The ratings assigned under Diagnostic Code 5055 for the knees also contemplate painful motion, as well as weakness.  

Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not have any symptoms from her service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Entitlement to a disability evaluation of 60 percent, but no higher, for postoperative total right knee replacement is granted.

Entitlement to an extension of a temporary total rating (TTR) due to convalescence for a right knee replacement from September 1, 2010 to October 5, 2011 and from December 1, 2012 is denied.

Entitlement to a disability evaluation in excess of 30 percent for total left knee replacement is denied.

Entitlement to an initial compensable disability evaluation for right hip strain prior to September 22, 2011 is denied.

Entitlement to an initial compensable disability evaluation for left hip strain prior to September 22, 2011 is denied.

Entitlement to a disability of 10 percent, but no higher, for right hip strain from September 22, 2011 to May 17, 2012 is granted.

Entitlement to a disability of 10 percent, but no higher, for left hip strain from September 22, 2011 to May 17, 2012 is granted.

Entitlement to an evaluation in excess of 10 percent for left hip strain starting May 17, 2012 is denied.

Entitlement to an evaluation in excess of 10 percent for left hip strain starting May 17, 2012 is denied.

Entitlement to an initial compensable evaluation for right hip strain, limitation of flexion is denied.

Entitlement to an initial compensable evaluation for right hip strain, limitation of flexion is denied.

Entitlement to an initial compensable evaluation for scars, post-surgical, left knee is denied.

Entitlement to an initial compensable evaluation for scars, post-surgical, right knee is denied.


REMAND

As noted above, in a September 2015 decision, the RO granted entitlement to TDIU and assigned an effective date of July 10, 2015.  However, it is unclear whether TDIU was considered prior to July 2015.  The Veteran has consistently argued that her service-connected knee disabilities have prevented gainful employment.  Though there is evidence the Veteran has worked part time since 2008, the Veteran has asserted she has been unable to work full time given her disabilities.  With the increased rating claim granted for the Veteran's right knee claim, the Board is remanding the claim for additional development as to the issue of entitlement to TDIU prior to July 10, 2015.  

The record, including the VA and fee-based examinations prior to July 2015, do not contain an opinion from an examiner in which he/she addresses the Veteran's employability prior to that date.  Therefore, an opinion is necessary prior to adjudication, after obtaining updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, obtain an opinion regarding the Veteran's employability.  In this regard, the clinician should address the Veteran's employability for the period prior to July 2015 due to service-connected knee and hip disabilities.  All discussion of the effect and history of these disabilities on the Veteran's functional ability to maintain substantially gainful employment would be useful.  If the clinician providing the opinion finds that an examination of the Veteran is necessary in order to answer this opinion request, such an examination should be provided. 

The examiner must provide a rationale for any opinion.  If any requested opinion cannot be given, the examiner should state the reason(s) why and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


